DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 15788690, attorney docket P20171356US00/N1085-01729. Application is assigned an effective filing date of 10/19/2017 based on application filing date, and applicant is TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Applicant's submission filed on 2/3/2021 has been entered. Claims 1-2, 4-5, 8-9, 11-14, 16 and 21-23 have been amended. Claims 1-14, 16 and 21-24 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant’s arguments, see submission filed 2/3/2021, with respect to the rejection of claims 1, 11 and 21 and their dependents under §102 and 103 have been fully considered but are not persuasive. Applicant has amended the independent claims to limit the device to comprise a VR material that varies with amplitude of an electric pulse, which is how the chalcogenides used by Ahn change state. Ahn does not teach ZrO2 as a VR material, but Sills was added to demonstrate that ZrO2 is a functionally equivalent material.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, 10, 11, 16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. 2011/0049458) in view of Chen (U.S.2005/0122771).

As for claim 1,
Ahn teaches in figure 5, a memory cell comprising
a first electrode (340) formed in a first dielectric layer (130); 
a resistive material layer (360) having a U-shaped profile,
and the first electrode extends under a bottom boundary of the U-shaped profile (electrode 340 contacts the bottom surface of resistive material 360),
and a contact plug (122) wherein the contact plug electrically couples the first electrode to a source or drain (108a) of a transistor (110) wherein the source or drain (108a) are formed in a substrate (102) and is formed in a third dielectric layer (120) disposed under the first dielectric layer (130) with the source/drain (108a) under the dielectric layer
 wherein the variable resistive material layer comprises a reversible resistance variance in accordance with at least one of a polarity and an amplitude of an applied electrical pulse. (Ahn teaches a chalcogenides in [0051, 0052] and in paragraphs [0063-
Ahn does not teach a second electrode formed in a second dielectric layer disposed above the first dielectric layer, wherein the U-shaped profile of the resistive material layer extends vertically to a top surface of the second electrode so as to entirely surround sidewalls of the second electrode wherein a top surface of the second electrode is level with a top surface of the second dielectric layer.
However, Chen teaches in figure 4C, a second electrode (30) formed in a second dielectric layer (26, which corresponds to and replaces layer 150 of Ahn) disposed above the first dielectric layer (130 of Ahn), wherein 
the U-shaped profile of the resistive material layer (28) extends vertically to a top surface of the second electrode (30) so as to entirely surround sidewalls of the second electrode (in figure 4b, resistive material is shown deposited by a thin film blanket deposition, which coats the outer diameter of the hole formed in dielectric 26, and the second electrode (30) fills the coated hole. The resistive material and upper electrode are then planarized by CMP to a common height [0029]) 
wherein a top surface of the second electrode is level with a top surface of the second dielectric layer (they are planarized by CMP to a common height [0029]).
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute upper portion of the memory cell 32 of Chen into the device of Ahn because the Damascene CMP process used by Chen is less toxic than a patterned etch of the metals and resistive materials as taught by Ahn for forming the metal layers.  In addition, it is less costly because it requires one less mask because the 

As for claim 3,
Ahn in view of Chen makes obvious the memory cell of claim 1, and the combination makes obvious that the first electrode is disposed at a first tier and the second electrode is disposed at a second tier above the first tier. (First tier incudes the dielectric layer 130 of Ahn, the second tier includes dielectric layer 26 of Chen).
 
As for claim 4,
Ahn in view of Chen makes obvious the memory cell of claim 3, and the suggested combination teaches that the variable resistive material layer is disposed at the second tier (within 26 of Chen).  

As for claim 5,
Ahn in view of Chen makes obvious the memory cell of claim 1, and in the combination Chen teaches that the variable resistive material layer (28) comprises one horizontal portion and two vertical portions (in cross-section – the vertical portion in three dimension is a hollow cylinder, similar to the applicant) that are respectively coupled to ends of the horizontal portion (The shape shown in figure 4c has U shape). 
 
As for claim 6,


As for claim 7,
Ahn in view of Chen makes obvious the memory cell of claim 5, wherein the second electrode is coupled to the one horizontal portion and two vertical portions. (The electrode portion 30 contacts the horizontal portion and vertical portions of the U-shape).  

As for claim 10,
Ahn in view of Chen makes obvious the memory cell of claim 1, and Ahn teaches a transistor (“The gate structure 110, the source region 108a, and the drain region 108b may form a MOS transistor, which serves as an access device.” Ahn [0049]) coupled to the first electrode (340, through plug 122).
  
As for claim 11,
Ahn teaches in figure 5 a memory cell, comprising: 
a first electrode (340) formed in a first dielectric layer (130); 
a variable resistive material layer (360) comprising one horizontal portion and two vertical portions that are respectively coupled to ends of the horizontal portion (U shaped);

a contact plug (122), formed in a third dielectric layer (120) disposed under the first dielectric layer (130).
 wherein the contact plug electrically couples the first electrode (340) to a source or drain (108a) of a transistor, wherein the source or drain are formed in a substrate (102) disposed under the third dielectric layer (120);
 wherein the variable resistive material layer comprises a reversible resistance variance in accordance with at least one of a polarity and an amplitude of an applied electrical pulse. (Ahn teaches a chalcogenides in [0051, 0052] and in paragraphs [0063-0083], Chalcogenides inherently use an increase in amplitude of electricity to increase the temperature to cause melting and reforming in amorphous or crystalline states).
Ahn does not teach a second electrode formed in a second dielectric layer disposed above the first dielectric layer, wherein the second electrode is entirely surrounded by the one horizontal portion and two vertical portions of the  variable resistive material layer such that the two vertical portions extend to a top surface of the second electrode so as to entirely surround sidewalls of the second electrode and wherein the top surface of the second electrode is level with a top surface of the second dielectric layer.
However, Chen teaches in figure 4C a second electrode (30) formed in a second dielectric layer (26, which corresponds to and replaces layer 150 of Ahn) disposed 
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the upper portion of the memory cell 32 into the device of Ahn because the Damascene CMP process is less toxic than a patterned etch of the metals and resistive materials as taught by Ahn for forming the metal layers.  In addition, it is less costly because it requires one less mask because the upper electrode and resistive layers are formed with one pattern, while Ahn teaches one pattern for the electrode and one for the resistive layer. One skilled in the art would have combined these elements with a reasonable expectation of success.
Ahn does not teach that the second dielectric comprises a first inter-metal dielectric (IMD) layer and second IMD layer stacked on top of the first IMD layer, wherein the first IMD layer is formed from a first material having a first etch resistivity and the second IMD layer is formed from a second material having a second etch resistivity different from the first etch resistivity.


As for claim 16,
Ahn in view of Chen makes obvious the memory cell of claim 11, and the combination makes obvious the first electrode is disposed at a first tier, and the variable resistive material layer and the second electrode are disposed at a second tier above the first tier and (first tier incudes the dielectric layer 130 of Ahn, the second tier includes dielectric layer 26 of Chen).
 
 As for claim 21,
Ahn teaches in figure 5, a memory cell comprising
a first electrode (340) formed in a first dielectric layer (130); 
a variable resistive material layer (360) having a U-shaped profile,
having a variable resistance value (phase change material [0003, 0041, and 0058]).
the first electrode extends under a bottom boundary of the variable resistive material (electrode 130 contacts the bottom surface of PCM 160), and 
the first electrode is disposed at a first tier and the second electrode is disposed at a second tier above the first tier (first tier incudes the dielectric layer 130 of Ahn, and in the combination, the second tier includes dielectric layer 26 of Chen). 
a contact plug (122), formed in a third dielectric layer (120) disposed under the first dielectric layer (130).

 wherein the variable resistive material layer comprises a reversible resistance variance in accordance with at least one of a polarity and an amplitude of an applied electrical pulse. (Ahn teaches a chalcogenides in [0051, 0052] and in paragraphs [0063-0083], Chalcogenides inherently use an increase in amplitude of electricity to increase the temperature to cause melting and reforming in amorphous or crystalline states).
Ahn does not teach a second electrode, formed in a second dielectric layer disposed above the first dielectric layer, wherein the second electrode is entirely surrounded by the variable resistive material layer that extends vertically to a top surface of the second electrode so as to entirely surround sidewalls of the second electrode wherein a top surface of the second electrode is level with a top surface of the second dielectric layer, 
However, Chen teaches in figure 4C a second electrode (30), formed in a second dielectric layer (26, which corresponds to and replaces layer 150 of Ahn)  disposed above the first dielectric layer (130 of Ahn), wherein the second electrode is entirely surrounded by the resistive material layer (28) that extends vertically to a top surface of the second electrode so as to entirely surround sidewalls of the second electrode (heater portion of the electrode 170 is inside the vertical portions of the U in fig. 12) wherein a top surface of the second electrode is level with a top surface of the second dielectric layer  (in figure 4b, resistive material is shown deposited by a thin film blanket deposition, which coats the outer diameter of the hole formed in dielectric 26, and the 
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the memory cell 32 into the device of Ahn because the Damascene CMP process is less toxic than a patterned etch of the metals and variable resistive materials as taught by Ahn for forming the metal layers.  In addition, it is less costly because it requires one less mask because the upper electrode and resistive layers are formed with one pattern, while Ahn teaches one pattern for the electrode and one for the resistive layer. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 22,
Ahn in view of Chen makes obvious the memory cell of claim 21, and Ahn teaches that the variable resistive material layer (360) is disposed at the second tier.  (At dielectric 26 of Chen)

As for claim 23, 
Ahn in view of Chen makes obvious the memory cell of claim 21, and Ahn teaches that the variable resistive material layer comprises one horizontal portion and two vertical portions that are respectively coupled to ends of the horizontal portion (28 is U-shaped).  

As for claim 24,
.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. 2011/0049458) in view of Chen (U.S.2005/0122771) in further view of Sills et al. (U.S. 2013/0092894).

As for claim 2,
Ahn in view of Chen makes obvious the memory cell of claim 1, but the combination does not teach that the variable resistive material layer comprises ZrO2.
However, Sills teaches that both chalcogenides and binary oxides including zirconium oxide are suitable programmable materials, so substituting ZrO2 for the chalcogenide of Ahn would be obvious to one skilled as a substitute of functionally equivalent materials. 
As the functions are equivalent, in the absence of unexpected results of using ZrO2, it would be obvious to substitute ZrO2r for a chalcogenide as one of ordinary skill in the art would know to try functional equivalents. See MPEP §803.02).

As for claim 14,
Ahn in view of Chen makes obvious the memory cell of claim 11, but the combination does not teach that the variable resistive material layer comprises ZrO2.

As the functions are equivalent, in the absence of unexpected results of using ZrO2, it would be obvious to substitute ZrO2r for a chalcogenide as one of ordinary skill in the art would know to try functional equivalents. See MPEP §803.02).

Claims 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Chen in further view of Fournier et al. (U.S. 2004/0026731).

As for claim 8,
Ahn in view of Chen makes obvious the memory cell of claim 5.  The combination does not teach a first capping layer comprising a horizontal portion that is coupled between the first electrode and the one horizontal portion of the variable resistive material layer.  
However, Fournier teaches in figure 4c a first capping layer (150a) comprising a horizontal portion that is coupled between the first electrode (110) and the one horizontal portion of the variable resistive material layer (140). Fournier [0026].
It would have been obvious to one skilled in the art at the effective filing date of this application to add the capping layer, in Fournier called an adhesion layer, because it would have improved adhesion of the resistive material to the electrode. Fourier [0028]. Furthermore, the layer acts as a barrier to prevent contamination of the resistive 

As for claim 9,
Ahn in view of Chen makes obvious the memory cell of claim 5.  However, the combination does not teach a second capping layer comprising a horizontal portion that is coupled between the one horizontal portion of the variable resistive material layer and the second electrode, and two vertical portions that are each coupled between one of the two vertical portions of the variable resistive material layer and the second electrode.  
However, Fournier teaches in figure 4c a second capping layer (150b) comprising a horizontal portion that is coupled between the one horizontal portion of the variable resistive material layer (140) and the second electrode (160), and two vertical portions that are each coupled between one of the two vertical portions of the resistive material layer (140) and the second electrode (160).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the capping layer, in Fournier called an adhesion layer, because it would have improved adhesion of the resistive material to the electrode. Fourier [0028]. Furthermore, the layer acts as a barrier to prevent contamination of the resistive material. Fournier [0029]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 12,

However, Fournier teaches in figure 4c a first capping layer (150a) comprising a horizontal portion that is coupled between the first electrode (110) and the one horizontal portion of the resistive material layer (140). Fournier [0026].
It would have been obvious to one skilled in the art at the effective filing date of this application to add the capping layer, in Fournier called an adhesion layer, because it would have improved adhesion of the resistive material to the electrode. Fourier [0028]. Furthermore, the layer acts as a barrier to prevent contamination of the resistive material. Fournier [0029]. One skilled in the art would have combined these elements with a reasonable expectation of success.
 
As for claim 13,
Ahn in view of Chen makes obvious the memory cell of claim 11, but the combination does not teach a second capping layer comprising a horizontal portion that is coupled between the one horizontal portion of the variable resistive material layer and the second electrode, and two vertical portions that are each coupled between one of the two vertical portions of the resistive material layer and the second electrode.  
However, Fournier teaches in figure 4c a second capping layer (150b) comprising a horizontal portion that is coupled between the one horizontal portion of the variable resistive material layer (140) and the second electrode (160), and two vertical 
It would have been obvious to one skilled in the art at the effective filing date of this application to add the capping layer, in Fournier called an adhesion layer because it would have improved adhesion of the resistive material to the electrode. Fourier [0028].  Furthermore, the layer acts as a barrier to prevent contamination of the resistive material. Fournier [0029]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                         

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A BODNAR/Examiner, Art Unit 2893